      Case 4:21-cv-00102-LAG-MSH Document 4 Filed 07/21/21 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

GEORGE WALTER BREWSTER, III, :
                             :
    Plaintiff,               :
                             :
v.                           :                  CASE NO.: 4:21-CV-102 (LAG) (MSH)
                             :
JUDGE CLAY D. LAND,          :
                             :
    Defendant.               :
                             :
                                           ORDER
       Before the Court is pro se Plaintiff George Walter Brewster, III’s Complaint under
42 U.S.C. § 1983 (Doc. 1) and Motion for Leave to Proceed in forma pauperis (IFP)
(Doc. 2). For the reasons stated below, Plaintiff’s Motion for Leave to Proceed IFP is
DENIED, and Plaintiff’s Complaint is DISMISSED without prejudice.
                                      BACKGROUND
       On June 18, 2021, Plaintiff, an inmate currently housed at the Muscogee County
Jail, filed a Complaint under 42 U.S.C. § 1983 against Defendant Judge Clay D. Land.
(Doc. 1). Therein, Plaintiff claims that Judge Land has blocked his “access to the Courts.”
(Id. at 6). The same day, Plaintiff filed a Motion for Leave to Proceed IFP. (Doc. 2).
Plaintiff’s Motion and Complaint are now ripe for review. See 28 U.S.C. § 1915A(a).
                                       DISCUSSION
I.     Motion for Leave to Proceed IFP
       Federal law bars a prisoner from bringing a “civil action” in federal court in forma
pauperis if,
               the prisoner has, on 3 or more prior occasions, while
               incarcerated or detained in any facility, brought an action or
               appeal in a court of the United States that was dismissed on the
               grounds that it is frivolous, malicious, or fails to state a claim
               upon which relief may be granted, unless the prisoner is under
               imminent danger of serious physical injury.
       Case 4:21-cv-00102-LAG-MSH Document 4 Filed 07/21/21 Page 2 of 6




28 U.S.C. § 1915(g). This is known as the “three strikes provision.” See Coleman v.
Tollefson, 575 U.S. 532, 539 (2015). Under § 1915(g), a prisoner incurs a “strike” any time
he has a federal lawsuit or appeal dismissed “for one of these three reasons.” Medberry v.
Butler, 185 F.3d 1189, 1192 (11th Cir. 1999). Once a prisoner incurs three strikes, leave to
proceed IFP may not be granted “unless the prisoner is under imminent danger of serious
physical injury.” 28 U.S.C. § 1915(g); see also Medberry, 185 F.3d at 1192.
       A review of court records on the Federal Judiciary’s Public Access to Court
Electronic Records (PACER) database reveals that Plaintiff has filed various federal
lawsuits and that at least three of his complaints or appeals have been dismissed as
frivolous, malicious, or for failure to state a claim. See, e.g., Brewster v. Dist. Att’y’s Off.,
No. 4:20-CV-00038-CDL-MSH, (Doc. 7) (M.D. Ga. Oct. 21, 2020) (adopting report and
recommendation that dismissed Plaintiff’s complaint for failure to state a claim); Brewster
v. Turner, No. 4:21-CV-00014-CDL-MSH, (Doc. 5 at 1) (M.D. Ga. Mar. 3, 2021)
(dismissing for failure to state a claim); Brewster v. Am. Int’l Movers, Inc.,
No. 4:20-CV-00045 (Doc. 5 at 1) (M.D. Ga. Mar. 12, 2020) (dismissing for failure to state
a    claim);     see     also    Brewster      v.    Muscogee        Cnty.     Police     Dep’t,
No. 4:21-CV-00048-CDL-MSH (Doc. 3 at 4) (M.D. Ga. May 24, 2021) (dismissing
Plaintiff’s complaint under the three strikes rule). Thus, Plaintiff is barred from prosecuting
this action IFP unless he is in imminent danger of serious physical injury. 28 U.S.C.
§ 1915(g).
       To qualify for the “imminent danger” exception, a prisoner must allege specific facts
that describe an “ongoing serious physical injury, or a pattern of misconduct evidencing
the likelihood of imminent serious physical injury.” Sutton v. Dist. Atty’s Off., 334 F. App’x
278, 279 (11th Cir. 2009) (per curiam) (quoting Brown v. Johnson, 387 F.3d 1344, 1350
(11th Cir. 2004)). Complaints of past injuries are not sufficient. See Medberry, 185 F.3d at
1193 (first citing Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998); and then citing
Baños v. O’Guin, 144 F.3d 883, 885 (5th Cir. 1998)). “[V]ague and unsupported claims of
possible dangers are not sufficient to warrant exception to § 1915(g).” Rushin v. Taylor,
No. 5:17-CV-0004-MTT, 2017 WL 1407649, at *2 (M.D. Ga. Apr. 19, 2017) (citing White

                                               2
        Case 4:21-cv-00102-LAG-MSH Document 4 Filed 07/21/21 Page 3 of 6




v. Colorado, 157 F.3d 1226, 1231 (10th Cir. 1998)). The exception to § 1915(g) is to be
applied only in “genuine emergencies,” when: (1) “time is pressing,” and (2) the “threat is
shown to be both ‘real and proximate.’” Id. (quoting Lewis v. Sullivan, 279 F.3d 526, 531
(7th Cir. 2002)).
        Plaintiff asserts that Judge Land has blocked his “access to the courts” by failing to
allow his cases to proceed. (Doc. 1 at 6). Nothing in Plaintiff’s allegations suggests that he
is in imminent danger of serious physical injury. Accordingly, he may not proceed in this
action IFP. Although the complaint may be dismissed on this basis alone, 1 the Court notes
that dismissal is also appropriate because, as discussed below, the complaint does not state
a claim upon which relief may be granted as the only named defendant is entitled to
absolute immunity from Plaintiff’s claims.
II.     Preliminary Review of Plaintiff’s Complaint
        A.       Standard of Review
        Pursuant to 28 U.S.C. § 1915A, federal courts are required to conduct an initial
screening of a prisoner complaint that “seeks redress from a governmental entity or officer
or employee of a governmental entity.” 28 U.S.C. § 1915A(a). Section 1915A requires
federal courts to dismiss a prisoner complaint that is: (1) “frivolous, malicious, or fails to
state a claim upon which relief may be granted”; or (2) “seeks monetary relief from a
defendant who is immune from such relief.” Id. § 1915A(b).
        A claim is frivolous when it “has little or no chance of success,” that is, when it
appears “from the face of the complaint that the factual allegations are ‘clearly baseless’ or
that the legal theories are ‘indisputably meritless.’” Carroll v. Gross, 984 F.2d 392, 393
(11th Cir. 1993) (per curiam) (first citing Neitzke v. Williams, 490 U.S. 319, 327 (1989);
and then citing Denton v. Hernandez, 504 U.S. 25, 32–33 (1992)). “Dismissal for failure
to state a claim is appropriate if the complaint’s factual allegations fail to state a claim for


1
         In Dupree v. Palmer, the Eleventh Circuit held that a “prisoner cannot simply pay the filing fee
after being denied in forma pauperis status. He must pay the filing fee at the time he initiates the suit.” 284
F.3d 1234, 1236 (11th Cir. 2002) (per curiam) (emphasis omitted). Thus, the proper procedure when
denying in forma pauperis status is to dismiss the complaint without prejudice, allowing the Plaintiff to
refile upon payment of the full $402.00 filing fee. Id.

                                                      3
      Case 4:21-cv-00102-LAG-MSH Document 4 Filed 07/21/21 Page 4 of 6




relief that is ‘plausible on its face.’” Jacobs v. Biando, 592 F. App’x 838, 840 (11th Cir.
2014) (per curiam) (first quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); and then
citing Bell Atl. v. Twombly, 550 U.S. 544, 555 (2007)). A claim is facially plausible “when
the plaintiff pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.” Id. (citation omitted). The Court
must “take the factual allegations in the complaint as true and construe them in the light
most favorable to the plaintiffs,” but the same liberal reading does not apply to legal
conclusions. Edwards v. Prime, Inc., 602 F.3d 1276, 1291 (11th Cir. 2010) (citations
omitted). “[A] plaintiff armed with nothing more than conclusions” cannot “unlock the
doors of discovery.” Iqbal, 556 U.S. at 678–79. Additionally, “[t]hreadbare recitals of the
elements of a cause of action, supported by mere conclusory statements, do not suffice.”
Id. at 678 (citation omitted). “Even if the complaint legally states a claim and the facts are
not fantastic, a dismissal on grounds of frivolousness might be justified. For example, if
the district court sees that an affirmative defense would defeat the action, a section 1915(d)
dismissal is allowed.” Clark v. State of Ga. Pardons & Paroles Bd., 915 F.2d 636, 640
(11th Cir. 1990).
       Generally, “[p]ro se pleadings are held to a less stringent standard than pleadings
drafted by attorneys and will, therefore, be liberally construed.” Tannenbaum v. United
States, 148 F.3d 1262, 1263 (11th Cir. 1998) (per curiam) (citation omitted); see also
Estelle v. Gamble, 429 U.S. 97, 106 (1976) (“[A] pro se complaint, ‘however inartfully
pleaded,’ must be held to ‘less stringent standards than formal pleadings drafted by
lawyers’ and can only be dismissed for failure to state a claim if it appears beyond doubt
that the plaintiff can prove no set of facts in support of his claim which would entitle him
to relief.” (citations omitted)). “But the leniency accorded pro se litigants does not give a
court license to serve as de facto counsel for a party or to rewrite an otherwise deficient
pleading to sustain an action.” Matthews, Wilson & Matthews, Inc. v. Capital City Bank,
614 F. App’x 969, 969 n.1 (11th Cir. 2015) (per curiam) (citing GJR Invs., Inc. v. Cnty. of
Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998), overruled in part on other grounds as
recognized in Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010)).

                                              4
       Case 4:21-cv-00102-LAG-MSH Document 4 Filed 07/21/21 Page 5 of 6




       B.     Plaintiff’s Claims
       To state a claim for relief under § 1983, a plaintiff must allege that: (1) an act or
omission deprived him of a right, privilege, or immunity secured by the Constitution or a
statute of the United States; and (2) the act or omission was committed by a person acting
under color of state law. See Hale v. Tallapoosa Cnty., 50 F.3d 1579, 1582 (11th Cir. 1995)
(citing 42 U.S.C. § 1983). If a litigant cannot satisfy these requirements or fails to provide
factual allegations in support of his claim or claims, then the complaint is subject to
dismissal. See Chappell v. Rich, 340 F.3d 1279, 1282–84 (11th Cir. 2003) (per curiam)
(affirming the district court’s dismissal of a § 1983 complaint because the plaintiff’s factual
allegations were insufficient to support the alleged constitutional violation); see also 28
U.S.C. § 1915A(b) (dictating that a complaint, “or any portion” thereof, that does not pass
the standard in section 1915A “shall” be dismissed on preliminary review).
       As noted above, Plaintiff’s Complaint asserts that Judge Land blocked Plaintiff’s
access to the courts. “Judges are entitled to absolute judicial immunity from damages for
those acts taken while they are acting in their judicial capacity unless they acted in ‘the
clear absence of all jurisdiction.’” Bolin v. Story, 225 F.3d 1234, 1239 (11th Cir. 2000) (per
curiam) (first quoting Stump v. Sparkman, 435 U.S. 349, 356–57 (1978); and then citing
Simmons v. Conger, 86 F.3d 1080, 1084–85 (11th Cir. 1996)). Here, the actions taken by
Judge Land, from which Plaintiff seeks relief, were taken in Judge Land’s judicial capacity.
See, e.g., Bussey v. Devane, No. 13-CV-3660(JS)(WDW), 2013 WL 4459059, at *3
(E.D.N.Y. Aug. 16, 2013) (“Deciding motions is certainly an act performed within a
judge’s ‘judicial capacity’ and such determinations are undoubtedly entitled to absolute
judicial immunity.”). Thus, Judge Land is absolutely immune from Plaintiff’s claims, and
Plaintiff’s Complaint may also be dismissed on this basis.




                                              5
      Case 4:21-cv-00102-LAG-MSH Document 4 Filed 07/21/21 Page 6 of 6




                                  CONCLUSION
      Accordingly, Plaintiff’s Motion for Leave to Proceed IFP (Doc. 2) is DENIED, and
Plaintiff’s Complaint (Doc. 1) is DISMISSED without prejudice.


            SO ORDERED, this 21st day of July, 2021.

                                       /s/ Leslie A. Gardner
                                       LESLIE A. GARDNER, JUDGE
                                       UNITED STATES DISTRICT COURT




                                          6
